FINAL ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is responsive to the Response filed March 25, 2021.  Claim 1 has been amended.  Claims 1-14 and 20 remain pending and under consideration.  Applicant’s amendments and arguments have been thoroughly reviewed, and have overcome the rejection under 35 USC 112(b) set forth in the prior Office action (as independent claim 1 now recites obtaining a sample “from a subject diagnosed with early stage squamous cell lung carcinoma”.  However, the claims remain rejected for the reasons given below, which include new grounds of rejection necessitated by applicant’s amendments.  Any rejections and/or objections not reiterated in this action have been withdrawn.  This action is FINAL.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim interpretation
With regard to the two new “wherein” clauses added at the end of amended independent claim 1, it is noted that this claim language recites what potential outcomes of the detecting steps are “a predictor of” with respect to clinical outcome.  This language does not require the taking of any further actions or manipulative steps, and expresses an intended result of positively recited process steps (i.e., the active “detecting” steps of the claim).  Thus, these “wherein” clauses are not given patentable weight when comparing the claimed invention to the prior art (see MPEP 2111.04).
With regard to the “treating” of d) of amended claim 1, the claims states “treating the subject...when a loss of function mutation or a deletion in the CDKN2A gene and an increase in the copy number of CCND1 gene is detected in the sample” (emphasis added).  While the claims are indefinite for the reasons given below, it is clear that the two conditions that are to be met in order for the “treating” to be performed are not required by the claims; note in particular the language of step c), which recites “detecting whether an increase in the copy number....is present”.  Thus, the broadest reasonable interpretation of the claims requires only the performance of steps a)-c) of claim 1 unless both conditions specified in the “treating” of d) are met (particularly as the language new “wherein” clauses of claim 1 – while non-limiting – make clear that the outcome stated as a condition for performing the “treating” is not a required outcome).
Additionally, with regard to step b) of amended claim 1, it is noted that as the claim now explicitly references alternatives including as an outcome detecting “the absence of a loss of function mutation or deletion in the CDKN2A gene” (see final “wherein” clause of claim 1), the recitation “detecting the presence....by determining the presence” of b) of the claim is interpreted as broadly encompassing a negative outcome of this step (i.e., in which presence of the mutation/deletion is not detected).  This is the only reasonable interpretation of the present version of claim 1, given what is recited in the final “wherein” clause of the claim.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein 
THE FOLLOWING INCLUDES NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT’S AMENDMENTS:
Claims 1-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Myong (Cancer Research and Treatment 40(2):45 [June 2008]; previously cited) in view of Hammerman et al (Journal of Thoracic Oncology 6(6):Suppl 2, page S39 [June 2011]; previously cited), as evidenced by Hammerman et al-2 (Nature 489:519 [Sept 2012]; previously cited).  
It is noted that claim 1 as amended requires use of a “biological sample containing carcinoma cells from a subject diagnosed with early stage squamous cell lung carcinoma” (see claim 1 at a)).  The specification at page 6, paragraph 42, teaches that stage I lung cancer is “an early stage” cancer, with stage IV “being the most advanced” (which is consistent with what is well-known in the art); further, dependent claims 11 and 12 further limit the claims to stage I and stage II, respectively (such that the claims encompass stage I and stage II being considered as “early stage”).  Accordingly, the claims have been interpreted as embracing methods employing biological samples from a subject with stage I or stage II disease.  It is also noted that, as discussed above, the new “wherein” clauses of claim 1 are not given patentable weight when comparing the claimed invention to the prior art.

Myong thus teaches an association in NSCLC between CCND1 overexpression and loss of the protein encoded by the CDKN2A gene, as well as a particular association of CCND1 overexpression with stage I and stage II disease (i.e., “early 
Hammerman et al report “performing a detailed genomic analysis of 118 lung SCCs” (i.e., lung squamous cell carcinomas) that comprised copy number profiling and whole exome sequencing, as well as whole genome sequencing of five samples (see entire abstract).  Hammerman et al disclose finding "significant focal copy number gains” in genes including CCND1 (i.e., the gene encoding cyclin D1) and deletion of (as well as “significant” mutation of) the CDKN2A gene (see entire abstract).  Hammerman et al thus disclose that copy number gains of CCND1 and deletion (or mutation) of CDKN2A may be the underlying causes in lung SCC of the effects reported by Myong.  Hammerman et al also exemplify the fact that their methods may be used to simultaneously assay for multiple different genetic changes in tumor samples, and further teaching that knowledge of such underlying genetic changes suggests possible therapeutic targets in individual tumors (see entire abstract, particularly the last line). It is further noted that the methodology disclosed by Hammerman et al of next-generation sequencing meet the requirements of b) of amended claim 1, as well as of dependent claims 5-10, and that Hammerman et al’s disclosure of “copy number profiling using SNP 6.0 arrays” to achieve a “detailed genomic analysis of 118 lung SCCs and matched normal controls” meets the requirement of c) for “comparative genomic hybridization examination” (see Abstract page 2). 
prima facie obvious to one of ordinary skill in the art at the time the invention was made to have tested any biological sample comprising cancer cells from patients diagnosed with any stage of lung SCC for both CDKN2A deletion (or a mutation causing loss of CDKN2A function) and CCND1 gene gain/increase of copy number – including stage I and stage II (i.e., early stage) SCC - using the techniques taught by Hammerman et al, and further to have predicted an increased likelihood of negative clinical outcome in patients having tumors exhibiting these characteristics (particularly together) relative to subjects having tumors without these properties.  Hammerman et al teach multiple benefits of performing genetic analysis of tumor samples (rather than the protein testing taught by Myong), which benefits include the ability to simultaneously establish the presence of multiple different underlying mutations/deletions or copy number changes in a sample, as well as to identify possible therapeutic targets; an ordinary artisan would thus have been motivated to have modified the method of Myong for any of these benefits.  Further, with regard to the claim limitation specifying “early stage” disease, an ordinary artisan would have further been motivated to have focused such methods and analysis on stage I and stage II cancer samples (meeting the requirement for “early stage”) by Myong’s teaching that the CCND1 overexpression they observed was significantly associated with stage I and stage II tumors.  With regard to the “treating” of d), it is noted that this treating is a conditional rather than a required step; the teachings of Myong in view of Hammerman et al are sufficient to suggest testing any lung SCC samples, and particularly stage I or stage II samples, regardless of the outcome of that testing, such that the references are sufficient to suggest that 
Regarding dependent claims 2-3, it is noted that as a “loss of function mutation” is one alternative recited in claim 1, but is not required by claim 1, Myong in view of Hammerman et al are sufficient to suggest what is claimed (these claims are also addressed below in a separate rejection to the extent that this preferred embodiment is required).  
Regarding dependent claim 4, it is similarly noted that the claims as written only requires determining whether a copy number change is present without actually requiring a positive result for such testing; the actual detection of a copy number change (such as it is specified in claim 4) is not required.  (Further, even to the extent such detection may be required, based on the guidance of Hammerman et al, it would have prima facie obvious to determine whatever level of increased copy number was present (be it 2, 3, 4, 5, etc.); thus, the teachings of Myong in view of Hammerman et al are sufficient to suggest that which is claimed.)
With further regard to claims 5-10, given Hammerman et al’s disclosure of the use of the techniques of next generation whole exome sequencing, it is an inherent property of the methods disclosed by Hammerman et al that reagents and steps meeting the broad and general requirements specified in the claims would necessarily have been employed by Hammerman et al.
Regarding dependent claims 11-12, the teachings of Myong in view of Hammerman et al particularly suggest the testing of stage I and stage II samples, as noted above.  
Regarding dependent claim 13, the samples tested by Myong were resected tumors (see page 46, left column), which meets the requirements of the claim.
The reply of March 25, 2021 traverses the prior rejection of claims based upon the same combination of references on the following grounds.
The reply summarizes the rejection (reply page 4), and argues that the “combination of Myong, Hammerman, and Hammerman-2 does not describe or suggest all of the limitation of the claimed methods including, in part, assessing early stage squamous cell lung carcinoma samples and treating a patient according to the results as claimed” (reply pages 4-5), and further urging that “the cited references provide a mere suggestion for further experimentation to arrive at the instant invention” (reply page 5).  The reply recites the text of independent claim 1 as amended, and argues that Myong lacks a teaching of correlations of survival and stages of samples with CDKN2A 
These arguments have been thoroughly considered but are not persuasive.  
With regard to the issue of “early stage” disease, it is noted that the rejection of the present claims set forth above addresses this issue: Myong does teach methods practiced with respect to subjects having early stage disease as defined in applicant’s specification.  With regard to the issue of Myong and Hammerman et al not teaching treatment of a patient according to their test results, or in cases where specific mutations/copy number changes are found to be present in certain sample types, it is noted that this is clearly not a required feature of the claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Further, the fact that a reference (such as Hammerman et al) may disclose additional relevant or useful information – such as the disclosure of additional mutations/variations that may characterize a certain type of cancer – does not detract from the teachings that are relevant to the claims (and in this case, the primary reference suggests the particular relevance of CDKN2A and CCND1 in cancer of the type specified in the claims).  Regarding Myong’s teachings of protein levels, as well as only a suggestion of “prognosis in general in NSCLC”, it is reiterated that the rejection does not rely only on the teachings of Myong, but on the teachings of Hammerman et al regarding nucleic acid alterations; further, as indicated in the rejection, Myong discloses altered expression of the products of both genes of the claims in samples of the type of the claims, and Hammerman et al disclose underlying genetic alterations in these genes that meet the requirements of the claims.  While Hammerman et al does teach other genes exhibiting changes in lung SCC, this does not take away from Hammerman et al’s teachings pertinent to the few specific genes suggested by the primary reference (and whose importance is clearly emphasized by Myong).  Further, Myong does teach the particularly significant of altered CCND1 in stages I and II relative to later stages (and as Myong also teaches an observed association between increased CCND1 and decreased p16, Myong also implicitly teach the importance of p16 changes at stage I and II as well).  Most importantly, given that the claims as written do not in fact require .  
Claims 2-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Myong in view of Hammerman et al, as evidenced by Hammerman et al-2, as applied to claims 1-13, above, and further in view of Hammerman et al-2 (cited in IDS), inclusive of Supplementary Data 7.1 of Hammerman et al-2 (previously cited).  
This rejection applies to claims 2-3 to the extent that those claims actually require detecting the types of mutations specified in claims 2-3.  
The teachings of Myong and Hammerman et al are set forth above.  Neither of these references teaches the types of mutations specified in claims 2-3.  
Like Hammerman et al, Hammerman et al-2 disclose performing genomic characterization of lung SCCs samples; however, Hammerman et al-2 provide specific information regarding how such characterization may be performed, as well as types of mutations that may be identified (see entire reference).  Hammerman et al-2 report identifying deletions as well as "inactivating mutations” in CDKN2A (see page 521, right prima facie obvious to one of ordinary skill in the art to have observed/considered/tested for such mutations (as well as any other mutations known in the art, as suggested by the references).  
The reply of March 25, 2021 traverses the prior rejection of claims based upon the same combination of references on the same grounds noted above; thus, the reply to that traversal set forth above applies equally herein.  The reply also states that Hammerman et al-2 “does not remedy the deficiencies” of the other cited references; however, Hammerman et al-2 was relied upon for its teaching of particular mutations (which it does in fact teach), as indicated in the rejection.  Accordingly, these arguments are not persuasive.
Claims 14 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Myong in view of Hammerman et al, as evidenced by Hammerman et al-2, as applied to claims 1-13, above, and further in view of Pantel et al (JNCI 91(13):1113 [1999]; cited in IDS).
The relevant teachings of Myong, Hammerman et al, and Hammerman et al-2 are set forth above. While Myong in view of Hammerman et al suggest the methods 
Pantel et al teach that cancer metastases to lymph nodes, blood and distant sites (including bone marrow) may be detected by molecular detection methods, allowing for the benefit of early cancer detection and earlier treatment of cancer (see entire reference, particular the abstract and Table 3, noting that lung cancer is disclosed as one type of cancer that may be detected in this manner).
In view of the teachings of Pantel et al, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have tested any of the biological sample types taught by Pantel et al via the methods suggested by Myong in view of Hammerman et al, and thereby to have performed a method meeting the requirements of claim 14 and claim 20.  An ordinary artisan would have been motivated to have performed such a method for the benefit of early cancer detection and earlier treatment of metastatic cancer, as taught by Pantel et al.
The reply of March 25, 2021 traverses the prior rejection of claims based upon 
the same combination of references on the same grounds noted above; thus, the reply to that traversal set forth above applies equally herein.  The reply also states that Pantel et al “does not remedy the deficiencies” of the other cited references; however, Pantel et al was relied upon only for its teaching of particular sample types (which it does in fact teach), as indicated in the rejection.  Accordingly, these arguments are not persuasive.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744.  The examiner can normally be reached on Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634